I am inclined to think that this case, if no mortgage had been taken, would have fallen within the operation of the first clause of Sec. 2 of Art. XI, and that this class of married woman's obligations is governed exclusively by that clause; that is, in respect to purchase money obligations as to property which may be clearly identified and followed in specie, this clause governs exclusively, and by its terms means that only the particular property purchased, or its uses, rents and profits, can be charged in equity and sold "for the purchase money thereof." The first part of the third clause of this Section, "or for the price of any property purchased by her," which is not limited in its enforcement "to the purchase money thereof," that is, to the particular property purchased, must be accorded a different field of operation, and cannot be held to nullify the first clause above mentioned, and hence must have been intended to apply to "the price" *Page 582 
of that class of property which by its nature becomes merged in the body of the married woman's estate and cannot be followed in specie, as in Halle v. Ernstein, 34 Fla. 589, 16 So. R. 554, and Willing v. Christian and Croft Grocery Co., 41 Fla., 479, 27 So. R. 46, and like cases.
But here the vendor selected his own method of security — a mortgage on the particular property — and certainly, in view of that fact and the constitutional provision above mentioned — he cannot seek to subject other property of the married woman's estate.